Per Curiam.
The petitioner pleaded guilty to the crime of riding in a motor vehicle taken without the permission of the owner, in violation of RCW 9.54.020. The trial court entered judgment and sentence that the petitioner be imprisoned for a period of not more than twenty years.
For the reasons indicated in In re Klapproth v. Squier, 50 Wn. (2d) 675, 314 P. (2d) 430 (1957), and in In re Richey v. Squier, 51 Wn. (2d) 38, 315 P. (2d) 638 (1957), it is necessary to correct the sentence pronounced by changing the maximum from twenty to ten years, as provided by RCW 9.92.010.
The respondent is directed to produce the petitioner in the court where he was convicted and where judgment and sentence were pronounced; and that court is directed to impose a corrected sentence, as indicated in this opinion and in the cases cited^